Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, “meter” in line 4 of claim 11 is indefinite because it is vague and confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al (US 2015/0149899).

As per claim 1 Bernstein et al depicts in figure 5M & 6B and discloses:   An electronic device comprising: a display section 450 that displays an active window 8716 and an inactive window 8718, wherein, when being displayed, the active window 8716 accepts input of information, wherein, when being displayed, the inactive window 8718 displays information and does not accept the input of figure 5M & [00239] In some embodiments, as illustrated in FIGS. 5L-5M, tactile outputs are generated in response to detecting movement of the focus selector when the focus selector moves over elements in the active window but not when the focus selector moves over elements in an inactive window. For example, if there are a plurality of web browser pages that have hyperlinks open, and the focus selector moves over a plurality of hyperlinks, tactile outputs are generated for the hyperlinks in the active browser window, but tactile outputs are not generated for hyperlinks in the background browser window(s).}; and an operation input section 451 arranged in a position different from the display section 450, the operation input section 451 configured to receive a pressing force from a pressing body, wherein, based on a comparison of the pressing force to the operation input section 451 by the pressing body and a reference value of the pressing force: i) the display section 450 displays the active window 8716 on the display section 450 when the pressing force is larger than a reference value, and ii) the display section 450 displays the inactive window 8718 on the display section 450 when the pressing force is smaller than the reference value.  { [0226] In contrast, as illustrated in FIG. 5M, continuation of gesture 8728 on touch sensitive surface 451 corresponds to movement of cursor 8720 over subdivision 8718-2 (e.g., a hyperlink) of user interface object 8718 (e.g., an inactive web browser window), and in response to detecting movement of cursor 8720 over user interface object subdivision 8718-2 displayed in inactive user interface object 8718, where a determination that output criterion including that the respective user interface object is displayed in an active window in the user interface has not been met (e.g., because user interface object 8718 is inactive), tactile outputs that correspond to user interface object subdivision 8718-2 are not generated. Note: the output criterion is the pressure applied by the user that is above or below a referference value. See [0237]-[0238] & figure 6B}

As per claim 2 Bernstein et al depicts in figure 5M & 6B and discloses:   The electronic device according to claim 1, wherein the operation input section 451 is configured so that when the inactive window 8718 is being displayed in the display section 450, upon applying a new pressing force larger than the reference value, the display section 450 is switched to display the active window 8716.  { [0200] In some implementations that include a touch-screen display (e.g., touch-sensitive display system 112 in FIG. 1A or touch screen 112 in FIG. 4A) that enables direct interaction with user interface elements on the touch-screen display, a detected contact on the touch-screen acts as a "focus selector," so that when an input (e.g., a press input by the contact) is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input. & [0201] In some embodiments, the deep press intensity threshold corresponds to an intensity at which the device will perform operations that are different from operations typically associated with clicking a button of a physical mouse or a trackpad }

As per claim 3 Bernstein et al depicts in figure 5M and discloses:   The electronic device according to claim 1, wherein the inactive window 8718 is displayed with current information which can be modified in the active window 8716 by the input of information.

As per claim 4 Bernstein et al depicts in figure 5M and discloses: The electronic device according to claim 3, wherein while the operation input section 451 is pressed, the inactive window 8718 becomes obvious as the pressing force becomes increased and approaches the reference value.  { [0200] In some implementations that include a touch-screen display (e.g., touch-sensitive display system 112 in FIG. 1A or touch screen 112 in FIG. 4A) that enables direct interaction with user interface elements on the touch-screen display, a detected contact on the touch-screen acts as a "focus selector," so that when an input (e.g., a press input by the contact) is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input. & [0201] In some embodiments, the deep press intensity threshold corresponds to an intensity at which the device will perform operations that are different from operations typically associated with clicking a button of a physical mouse or a trackpad }

As per claim 5. Bernstein et al depicts in figure 5M and discloses:   The electronic device according to claim 4, wherein while the operation input section 451 is pressed by the pressing force smaller than the reference value, the inactive window 8718 becomes latent as the pressing force becomes decreased.  { [0200] In some implementations that include a touch-screen display (e.g., touch-sensitive display system 112 in FIG. 1A or touch screen 112 in FIG. 4A) that enables direct interaction with user interface elements on the touch-screen display, a detected contact on the touch-screen acts as a "focus selector," so that when an input (e.g., a press input by the contact) is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input. & [0201] In some embodiments, the deep press intensity threshold corresponds to an intensity at which the device will perform operations that are different from operations typically associated with clicking a button of a physical mouse or a trackpad }

As per claim 6 Bernstein et al depicts in figure 5M & 6B and discloses:   A display method of the electronic device comprising: an acquiring step obtaining a pressing force to an operation input section 451 by a pressing body; a comparing step comparing the pressing force with a reference value; and a displaying step displaying, on a display section 450 arranged in a position different from the operation input section 451, an active window 8716 when the pressing force is equal to or larger than the reference value and an inactive window 8718 is displayed on the display section 450 when the pressing active window 8716 accepts input of information, and  wherein{ [0226] In contrast, as illustrated in FIG. 5M, continuation of gesture 8728 on touch sensitive surface 451 corresponds to movement of cursor 8720 over subdivision 8718-2 (e.g., a hyperlink) of user interface object 8718 (e.g., an inactive web browser window), and in response to detecting movement of cursor 8720 over user interface object subdivision 8718-2 displayed in inactive user interface object 8718, where a determination that output criterion including that the respective user interface object is displayed in an active window in the user interface has not been met (e.g., because user interface object 8718 is inactive), tactile outputs that correspond to user interface object subdivision 8718-2 are not generated. Note: the output criterion is the pressure applied by the user that is above or below a referference value. See [0237]-[0238] & figure 6B}, when being displayed, the inactive window 8718 displays information and does not accept the input of information. {figure 5M & [00239] In some embodiments, as illustrated in FIGS. 5L-5M, tactile outputs are generated in response to detecting movement of the focus selector when the focus selector moves over elements in the active window but not when the focus selector moves over elements in an inactive window. For example, if there are a plurality of web browser pages that have hyperlinks open, and the focus selector moves over a plurality of hyperlinks, tactile outputs are generated for the hyperlinks in the active browser window, but tactile outputs are not generated for hyperlinks in the background browser window(s).};

As per claim 7. Bernstein et al discloses:   The display method of the electronic device according to the claim 6, wherein, when the inactive window 8718 is currently being displayed in the display section 450, and in the comparing step, the pressing force is larger than the reference value, the display section 450 is switched to display the active window 8716. { [0200] In some implementations that include a touch-screen display (e.g., touch-sensitive display system 112 in FIG. 1A or touch screen 112 in FIG. 4A) that enables direct interaction with user interface elements on the touch-screen display, a detected contact on the touch-screen acts as a "focus selector," so that when an input (e.g., a press input by the contact) is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input. & [0201] In some embodiments, the deep press intensity threshold corresponds to an intensity at which the device will perform operations that are different from operations typically associated with clicking a button of a physical mouse or a trackpad }

As per claim 8 Bernstein et al discloses:   The display method of the electronic device according to the claim 7, further comprising a calculating step calculating a ratio of the pressing force for the reference value when the pressing force is smaller than the reference value, wherein in the displaying step, the inactive window 8718 is displayed with a display intensity according to the ratio when the pressing force is smaller than the reference value so that the display intensity of the inactive window 8718 becomes higher as the pressing force becomes increased and approaches the reference value.  { [0201]-[0205] }

As per claim 9 Bernstein et al discloses:   The electronic device according to claim 1, wherein, while the inactive window 8718 is being displayed in the display section 450 and the operation input section 451 is pressed, display intensity of the inactive window 8718 becomes higher as the pressing force becomes increased and approaches the reference value.  { [0200] In some implementations that include a touch-screen display (e.g., touch-sensitive display system 112 in FIG. 1A or touch screen 112 in FIG. 4A) that enables direct interaction with user interface elements on the touch-screen display, a detected contact on the touch-screen acts as a "focus selector," so that when an input (e.g., a press input by the contact) is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input. & [0201] In some embodiments, the deep press intensity threshold corresponds to an intensity at which the device will perform operations that are different from operations typically associated with clicking a button of a physical mouse or a trackpad }

As per claim 14 Bernstein et al discloses:   The electronic device according to claim 1, wherein, the electronic device is a communication terminal 8708 or a television.  

As per claim 15 Bernstein et al discloses:   The display method of the electronic device according to claim 6, wherein, the electronic device is a communication terminal 8708 or a television.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 2015/0149899) in view of Suzuki (US 2012/0249473).  Bernstein et al discloses the claimed invention.  However, Bernstein et al is silent as to the electronic device is an apparatus configured to be arranged in a vehicle.  

Suzuki shows in figure 2, for example, the electronic device is an apparatus configured to be arranged in a vehicle.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Bernstein et al with an apparatus configured to be arranged in a vehicle as taught by Suzuki.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with apparatus configured to be arranged in a vehicle so as to provide a user friendly interface in the vehicle so as to prevent distracted driving.
	

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 2015/0149899).  Bernstein et al discloses the claimed invention.  However, Bernstein et al is silent as to the apparatus is a head-up display apparatus or a navigation device or a meter.  Official notice is taken of the fact that a head-up display and/or a navigation device is notoriously old and well known in the automotive art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Bernstein et al with a head-up display and/or a navigation device as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

ddd